                                             USDC SD:'N
                                            DOCUMENT
UNITED STATES DISTRICT COURT                ELECTRON!CALLY FILED
SOUTHERN DISTRICT OF NEW YORK               DOC#
                                                                    -/3_u_eflt)_'
                                            DA fE F-ll-EO-:-__l.::J_.,..
                                                                   ..
HOK CHIN, ET AL.,

                    Plaintiffs,            18-cv-10734 (JGK)

          - against -                      ORDER

UNITED RESTAURANT GROUP, INC., ET
AL.'

                    Defendants.

JOHN G. KOELTL, District Judge:

     The matter is referred to the Magistrate Judge for purposes

of settlement.



SO ORDERED.


Dated:    New York,c,!ew York
          January _t_, 2020

                                    United States District Judge


                                      •
